Appeal by defendant from two judgments of the County Court, Suffolk County, both rendered January 7, 1980, convicting him of robbery in the second degree (two counts), upon his pleas of guilty, and imposing sentences. Judgments affirmed and case is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). On the record before it, the County Court did not abuse its discretion in denying defendant’s motion to withdraw his guilty pleas and in doing so without a hearing (see People v Lewis, 46 NY2d 825; People v Dixon, 29 NY2d 55). Lazer, J.P., Mangano, Cohalan and Margett, JJ., concur.